DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 recites the limitation "the rotating body" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the rotating body" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buck U.S. Patent No. 1,022,823.
Claim 1, Buck teaches a conveyor Fig. 1 for conveying a conveyed object along a transportation path including a linear path of 6,7 and a curved path of 11,12 connected to the linear path of 6,7, the conveyor comprising an orientation assist member 15 configured to assist a change of conveyance orientation of the conveyed object when the conveyed object is conveyed from the linear path of 6,7 to the curved path of 11,12, wherein the orientation assist member 15 is provided on the linear path on an upstream side of conveyance from a starting position of the curved path on the transportation path Fig. 1 P1 L55-70.
Claim 2, Buck teaches the orientation assist member 15 is provided in a predetermined range around a position on the linear path of 6,7, the position being separated at a predetermined distance on the upstream side of conveyance from the starting position of the curved path of 11,12 on the transportation path, and the predetermined distance is a distance corresponding to a quarter of a length of the conveyed object in a conveying direction Fig. 1.
Claims 3 and 6, Buck teaches the orientation assist member 15 includes a rotating body, and the rotating body of 11,12 capable of freely changing a rotation direction according to a change of the conveyance orientation of the object conveyed to the curved path of 11,12 assists the change of the conveyance orientation of the conveyed 
Claims 4 and 8, Buck teaches the orientation assist member 15 includes the rotating body of 11,12, and the rotating body of 11,12 that rotates in a direction at a predetermined angle with respect to the conveying direction of the conveyed object on the linear path of 6,7 assists a change of the conveyance orientation of the conveyed object during the conveyance of the conveyed object to the curved path of 11,12 Fig. 2 P1 L35-45.
Claims 5, 7 and 9-10, Buck teaches the rotating body of 11,12 is rotated in contact with the conveyed object Fig. 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS